Case 3:15-bk-33610     Doc 100    Filed 09/29/20 Entered 09/30/20 10:09:18       Desc Main
                                 Document      Page 1 of 2



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.

 IT IS SO ORDERED.




 Dated: September 29, 2020




                       UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON
 IN RE:                                                Case No: 15-33610
          Bruce D Goodman                                (Chapter 13)
          Karin L Goodman
             Debtors                                    JUDGE GUY R. HUMPHREY


 AGREED ORDER RESOLVING CHAPTER 13 TRUSTEE'S OBJECTIONS
          and APPROVING AMENDED MODIFIED PLAN (Doc. 94) AT BAR

 This matter was scheduled for hearing on September 17, 2020, upon the Debtors'
 Amended Modified Chapter 13 Plan (Doc. 94), and the Chapter 13 Trustee's
 Objections (Docs. 92 & 96).

 In accordance with the parties agreement resolving the Chapter 13 Trustee's Objection, IT
 IS ORDERED that the Debtors' Modified Plan be modified as follows:




                                         Page 1 of 2
Case 3:15-bk-33610       Doc 100      Filed 09/29/20 Entered 09/30/20 10:09:18     Desc Main
                                     Document      Page 2 of 2



 1) provide the Chapter 13 Trustee's Objections to Amended Modified Plan is hereby resolved;

 2) provide the Amended Modified Plan is approved upon the condition Debtor pay off the
 plan or the real estate is under contract by December 31, 2020, or the Trustee shall submit
 an order to the court dismissing this case without further notice or hearing.

 3) all other terms of the modified plan are approved as proposed.

 IT IS FURTHER ORDERED said amended modification is hereby approved.

 IT IS SO ORDERED.

 Approved By:



   /S/ John G. Jansing                         /S/ Richard P Arthur
 John G Jansing #0040926                     RICHARD P ARTHUR 0033580
 Chapter 13 Trustee                          ATTORNEY FOR DEBTORS
 131 N. Ludlow St. Suite 900                 1634 S SMITHVILLE RD
 Dayton, OH 45402-1161                       DAYTON, OH 45410
 (937) 222-7600 FAX (937) 222-7383           (937) 254-3738 FAX (937) 254-1410
 email: chapter13@dayton13.com               email: arthurlawoffice@woh.rr.com




 Copies:
   Default List.




                                            Page 2 of 2
                                                                                         T198
